UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 033-145620 China BCT Pharmacy Group, Inc. (Exact name of registrant as specified in its charter) Delaware 20-8067060 (State or other jurisdiction of incorporation or organization) (I.R.S. EmployerIdentification No.) No. 102, Chengzhan Road, Liuzhou City, Guangxi Province, P.R.C. (Address of principal executive offices) (Zip Code) +86 (772) 363 8318 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated filer o Accelerated Filero Non-Accelerated Filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o No x Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.) Yes x No o As of May 7, 2013 the registrant had 38,154,340shares of common stock outstanding. TABLE OF CONTENTS Part I Financial Information Item 1. Financial Statements 1 Consolidated Statements of Income and Comprehensive income (Unaudited) – Three Months Ended March 31, 2013 and March 31, 2012 1 Consolidated Balance Sheets as of March 31, 2013 (Unaudited)and December 31, 2012 2-3 Consolidated Statements of Cash Flows (Unaudited) – Three Months Ended March 31, 2013 and March 31, 2012 4-5 Consolidated Statements of Stockholders’ Equity (Unaudited) - Three Months Ended March 31, 2013 6 Notes to Consolidated Financial Statements 7-20 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3. Quantitative and Qualitative Disclosures About Market Risk 31 Item 4T. Controls and Procedures 32 Part II – Other Information Item 1. Legal Proceedings 32 Item 1A. Risk Factors 32 Item 2. Unregistered shares of Equity Securities and Use of Proceeds 32 Item 3. Defaults Upon Senior Securities None Item 4. (Reserved and Removed) None Item 5. Other Information None Item 6. Exhibits 32 PART I—FINANCIAL INFORMATION Item 1. Financial Statements China BCT Pharmacy Group, Inc. Consolidated Statements of Income and Comprehensive Income (Unaudited) (Stated in US Dollars) Three months ended March 31, Net sales $ $ Cost of sales Gross profit Operating expenses Administrative expenses Selling expenses Total operating expenses Income from operations Non-operating income (expense) Interest income Other income Change in fair value of warrant liabilities - ) Other expenses ) ) Finance costs ) ) Total non-operating income (expense) ) ) Income before income taxes Income taxes ) ) Net income Other comprehensive income Foreign currency translation adjustments Total comprehensive income $ $ Earnings per share : Basic and diluted $ $ Weighted average number of shares outstanding : Basic and diluted Reconciliation of net income to income applicable to common stock: Net income $ $ Less: dividends and accretion on preferred stock Income applicable to common stock $ $ See the accompanying notes to consolidated financial statements. 1 China BCT Pharmacy Group, Inc. Consolidated Balance Sheets (Stated in US Dollars) March 31, December 31, (Unaudited) (*) Assets Current assets Cash and cash equivalents $ $ Restricted cash Accounts receivable, net Bills receivable Amounts due from related companies Other receivables, prepayments and deposits Inventories Deferred income taxes Total current assets Property, plant and equipment, net Land use rights, net Long-term deposits Goodwill Other intangible assets, net Deferred income taxes Other investment Total assets $ $ (*) Derived from audited financial statements. See the accompanying notes to consolidated financial statements. 2 China BCT Pharmacy Group, Inc. Consolidated Balance Sheets (Cont’d) (Stated in US Dollars) March 31, December 31, (Unaudited) (*) Liabilities and stockholders’ equity Liabilities Current liabilities Accounts payable $ $ Bills payable Other payables and accrued expenses Amounts due to directors Amounts due to related companies Income taxes payable Bank loans, current portion Other loans Retirement benefit costs, current portion Total current liabilities Bank loans Retirement benefit costs Total liabilities Commitments and contingencies Convertible, redeemable preferred stock Series A convertible redeemable preferred stock: $0.001 par value; 20,000,000 shares authorized; 9,375,000 shares issued and outstanding Stockholders’ equity Common stock: $0.001 par value 150,000,000 shares authorized ; 38,154,340 shares issued and outstanding Additional paid-in-capital Statutory and other reserves Accumulated other comprehensive income Retained earnings Total stockholders’ equity Total liabilities and stockholders’ equity $ $ (*) Derived from audited financial statements. See the accompanying notes to consolidated financial statements. 3 China BCT Pharmacy Group, Inc. Consolidated Statements of Cash Flows (Unaudited) (Stated in US Dollars) Three months ended March 31, Cash flows from operating activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Deferred taxes ) Share-based compensation expense Change in fair value of warrant liabilities - Changes in operating assets and liabilities: Accounts receivable ) ) Bills receivable (28,193 ) ) Other receivables, prepayments and deposits (8,481,572 ) ) Inventories (3,261,763 ) ) Accounts payable Other payables and accrued expenses ) Retirement benefit costs ) Income taxes payable Total adjustments (1,927,654 ) ) Net cash flows provided by operating activities $ $ See the accompanying notes to consolidated financial statements. 4 China BCT Pharmacy Group, Inc. Condensed Consolidated Statements of Cash Flows (Cont’d) (Unaudited) (Stated in US Dollars) Three months ended March 31, Cash flows from investing activities Additions to property, plant and equipment $
